Hatfield, Judge,
dissenting.
As stated in the majority opinion, the terms “show” and “showing” have various meanings, depending upon the context in which they are used. For instance, they mean to “exhibit,” “display,” “disclose,” “reveal,” “make known,” “explain something,” “teach,” “inform,” “instruct; as, he showed me how to solve the problem”; to make “apparent or clear by evidence, testimony, or reasoning; to prove; demonstrate; as, to show the truth of a statement; to show that the sun moves”;.to “constitute evidence or proof of; indicate; as, his clothes show bad taste”; to “make known the way to (a person) ; hence, to direct; guide; usher; conduct; as, to show a person into a parlor; to show one to the door”; to “give indication of by record; as, a clock shows the hour; industrials show an advance.” Synonyms for the word “show” are: “Manifest, betoken, demonstrate, evidence, divulge; lead, escort.” Webster’s New International Dictionary, Second Edition. For further illustration of the use of the words “show” and “showing” see Words and Phrases, Permanent Edition, volume 39,. pp. 240 to 246, inclusive.
It appears, therefore, that the words “show” and “showing” mean to make apparent or clear, either to the eye or to the understanding or to both, by display, by evidence, by illustration, or by other means.
It is stated in the majority opinion that the term “showing” is not ambiguous when used ip connection with the phrase “A directional indicator for aircraft,” and that when interpreted in the-light of that phrase it means to “give an indication by record; as, a clock shows the hour.”
The only markings on appellee’s indicator to show the amount of deviation from course are 0, 45, 90, 135, 180, 225', 270, and 315 degrees.- Accordingly, if an aircraft upon which appellee’s directional indicator is used deviates from course to a degree not shown on the calibrated disk, that is for example, to a degree between the cipher, which is directly over the zero point or the “lubber’s line,” and the forty-five degree marking on the disk, then the pilot can only estimate the amount of deviation, the indicator does not show it.
*1217Now, of course, “a clock shows the ’hour.” But appellee’s indicator, if I may pursue tlie analogy of the majority, is somewhat similar to a clock without a minute hand, such a clock does not show the “hour” in the common understanding of that term; that is, it does not show the “time of day as expressed in hours and minutes.” Webster’s New International Dictionary.
Appellant’s directional indicator does not “give indication * * * by record” of either the direction or the amount of deviation from course in the sense that “a clock shows the hour” of day.
Accordingly, it would seem to be clear that if the term “showing” be given the interpretation placed upon it by the majority of the court neither of the parties can make the claims constituting the counts in issue.
I am of opinion that the term “showing,” as used in the counts in issue, is ambiguous and, therefore, should be interpreted in the light of appellant’s application.
It is clear from appellant’s application that his directional indicator for aircraft discloses to an observing pilot both the direction and the amount of deviation from course. It is true that in order that the pilot be informed of the amount of deviation from course he must have knowledge of how appellant’s indicator is adjusted, but, having that knowledge and counting the number of long or, when necessary, the number of “foreshortened” teeth passing across the screen, he is informed as to the exact number of degrees the craft has deviated from its course. Accordingly, construing the language “A directional indicator for aircraft showing the direction and amount of • deviation from course” in the light of appellant’s application in which the counts in issue originated, I am of opinion that appellant’s application discloses an indicator which shows the aircraft pilot the amount as well as the direction of deviation from course; that appellant is entitled to make the claims corresponding to the counts in issue; and that the decision of the Board of Appeals should be reversed.
I am authorized to say that Presiding Judge Garrett concurs in the views herein expressed.